Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.) rendered April 5, 1991, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that the Supreme Court committed reversible error in refusing to impose a more lenient sentence than that which was promised as part of the negotiated plea. We disagree. We note that inasmuch as the defendant failed either to object to the sentence that was imposed or to request that the court impose a more lenient sentence than the one agreed to in the negotiated plea, the defendant’s claim of error is unpreserved for appellate review (CPL 470.05 [2]).
In any event, the court’s comments at sentencing indicated that although it was aware that it retained discretion in the area of sentencing, it had decided not to exercise its discretion *707to reduce the sentence (cf., People v Farrar, 52 NY2d 302). Mangano, P. J., Sullivan, O’Brien and Pizzuto, JJ., concur.